

EXHIBIT 10.2
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of September 4,
2019, by EACH OF THE ENTITIES IDENTIFIED AS “JOINING PARTIES” ON THE SIGNATURE
PAGES OF THIS JOINDER AGREEMENT (each, individually, a “Joining Party” and
collectively, the “Joining Parties”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Term Loan Agreement
dated as of August 7, 2019, as from time to time in effect (the “Loan
Agreement”), by and among Carter Validus Mission Critical REIT II, Inc. (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Loan Agreement.
RECITALS
A.    Each Joining Party is required, pursuant to §5.5 of the Loan Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Each Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Loan Agreement.
NOW, THEREFORE, the Joining Parties agree as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, each Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Loan Agreement, the Guaranty
and the other Loan Documents with respect to all the Obligations of the Borrower
now or hereafter incurred under the Loan Agreement and the other Loan Documents,
and a “Subsidiary Guarantor” under the Contribution Agreement. Each Joining
Party agrees that such Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Loan Agreement, the Guaranty, the other Loan Documents and the Contribution
Agreement.
2.    Representations and Warranties of Joining Parties. Each Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by such Joining Party to Agent on or
prior to the date hereof and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in the Loan Agreement), the representations and warranties
contained in the Loan Agreement and the other Loan Documents applicable to a
“Guarantor” or “Subsidiary Guarantor” are true and correct in all material
respects as applied to each such Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Subsidiary Guarantors apply to the Joining Parties
and no Default or Event of





--------------------------------------------------------------------------------




Default shall exist or might exist upon the Effective Date in the event that any
of the Joining Parties becomes a Subsidiary Guarantor.
3.    Joint and Several. Each Joining Party hereby agrees that, as of the
Effective Date, the Guaranty and the Contribution Agreement heretofore delivered
to the Agent and the Lenders shall be a joint and several obligation of such
Joining Party to the same extent as if executed and delivered by such Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty
and the Contribution Agreement to confirm such obligation.
4.    Further Assurances. Each Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement is
September 4, 2019.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Parties have executed this Joinder Agreement
under seal as of the day and year first above written.
“JOINING PARTIES”
HCII-NORTH DURANGO DRIVE, LLC,
HCII-7375 CYPRESS GARDENS BOULEVARD, LLC,
HCII-718 ELIZABETH STREET, LLC, and
HCII-3412 MARKET PLACE AVENUE, LLC, each a Delaware limited liability company


By:    Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its sole member
By:    Carter Validus Mission Critical REIT II, Inc., a Maryland corporation,
its General Partner
By:/s/ Lisa Collado
Name:     Lisa Collado
Title:    Authorized Agent
[SEAL]


ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:/s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President




Signature Page to Joinder Agreement (KeyBank/CV REIT II - Term Loan Agreement)